Citation Nr: 1113697	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  03-26 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disorder, including as due to exposure to herbicides (Agent Orange).

2.  Entitlement to service connection for residuals of an injury to the right chest, including a right shoulder disability.

3.  Entitlement to a disability rating in excess of 20 percent for a right ankle fracture with posttraumatic arthritis.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This appeal arises before the Board of Veterans' Appeals (Board) from rating decisions rendered in October 1998, November 2001, and January 2002 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which, inter alia, denied service connection for a skin disorder and a right shoulder disorder, and continued the 20-percent disability rating for a right ankle fracture with posttraumatic arthritis.

This case was initially before the Board in February 2005, when it was remanded to afford the Veteran an opportunity to testify before a Veterans Law Judge appearing by video teleconference at the local RO.  Subsequent to the February 2005 Board remand, in April 2005, the Veteran withdrew his request for a hearing.  

The case was again before the Board in June 2005, when it granted service connection for posttraumatic stress disorder and remanded the issues currently on appeal for further evidentiary development.  The case is now again before the Board.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam era; therefore, he is presumed to have been exposed to Agent Orange or other herbicides while there.

2.  There is no evidence of a current skin disorder that is due to military service or exposure to Agent Orange.

3.  There is medical evidence of a current diagnosis of a right shoulder disorder.

4.  There is no evidence of a right shoulder disorder during service, within one year after service, or for many years thereafter.

5.  There is probative evidence of record suggesting the Veteran's current right shoulder disorder was not incurred in service.

6.  The Veteran's right ankle had a range of motion of 15 degrees in dorsiflexion and 25 degrees in plantar flexion, with additional limitation of motion due to pain.  


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by active service, to include on a presumptive basis due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.313 (2010).

2.  Residuals of an injury to the right chest, including a right shoulder disability, were not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  

3.  The criteria for a disability rating in excess of 20 percent for right ankle fracture with posttraumatic arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.40, 4.45, 4.71a, Diagnostic Codes 5010 and 5271 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in June 2001 and December 2008.  These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by (1) informing the Veteran about the information and evidence not of record that was necessary to substantiate his claims, (2) informing the Veteran about the information and evidence the VA would seek to provide, and (3) informing the Veteran about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Thus, the Board finds that the RO has provided all notice required by the VCAA as to the three elements of notice.  38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

Further, the December 2008 VCAA letter from the RO advised the Veteran that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all required notice in this case, such that there is no error in content. 

However, with regard to the issues of a right shoulder disability and right ankle fracture, the Board acknowledges the RO did not provide VCAA notice and notice pursuant to Dingess, supra, that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded until after the rating decision on appeal.  With regard to the issue of a skin disorder, the RO also failed to provide notice pursuant to Dingess, supra, until after the rating decision on appeal.  Thus, there are timing errors as to VCAA notice and the additional VCAA notice.  Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

In this regard, in Pelegrini II, the U.S. Court of Appeals for Veterans Claims (Court) held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  Here, VCAA and additional VCAA notice was provided in December 2008, after issuance of the initial unfavorable AOJ decisions.  However, both the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) and the Court have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, with a subsequent readjudication of the claim, so that the essential fairness of the adjudication, as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that a statement of the case (SOC) or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, after providing VCAA notice in June 2001, followed by subsequent VCAA and Dingess notice in December 2008, the RO readjudicated the claims in an SOC dated in September 2009 and in SSOCs dated in June 2010.  Thus, the timing defect in the notice has been rectified.  In any event, the Veteran has never alleged how any timing error prevented him from meaningfully participating in the adjudication of his claims.  As such, the Veteran has not established prejudicial error in the timing of VCAA notice.  See Shinseki v. Sanders / Simmons, 129 S. Ct. 1696 (2009).

With regard to the additional notice requirements for increased rating claims, as is the case here with the Veteran's claim for an increased rating for his service-connected right ankle fracture, the December 2008 VCAA letter was compliant with the Court's decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Specifically, this letter advised the Veteran of the evidentiary and legal criteria necessary to substantiate a higher rating for his service-connected right ankle disability.  In any event, the Federal Circuit Court recently vacated the Court's previous decision in Vasquez-Flores, concluding that generic notice in response to a claim for an increased rating is all that is required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).  Regardless, overall, the Board is satisfied that the RO provided both generic and specific VCAA notice as to the increased rating claim when considering all of the VCAA letters provided.  

With respect to the duty to assist, the RO has secured the Veteran's service personnel records (SPRs), service treatment records (STRs), and VA treatment records.  Further, the Veteran has submitted numerous statements in support of his claims.  He also has been provided VA examinations in connection with his claims.  There is no indication that any additional evidence remains outstanding.  The duty to assist has been met.  38 U.S.C.A. § 5103A.  

Finally, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, the Board is satisfied as to compliance with the instructions from its June 2005 remand.  Specifically, the RO was instructed to, inter alia, provide to the Veteran VCAA notice and notice pursuant to Dingess and Vazquez-Flores; obtain all relevant treatment records; issue an SOC with regard to the Veteran's claim for an increased rating for a right ankle fracture; and provide the Veteran with VA examinations of his skin and right shoulder to determine the nature and etiology of any disorders of the skin and right shoulder.  

The Board finds that the RO has complied with these instructions to the extent possible.  In December 2008, the RO sent the Veteran VCAA notice and notice pursuant to Dingess and Vazquez-Flores.  The RO also requested from the VA the Veteran's medical treatment records dated from 1968 to the present; however, only treatment records dated from the 1990s were ultimately available.  The RO also issued an SOC in September 2009 with regard to the Veteran's right ankle fracture.  Furthermore, the Board also finds that the VA examination report dated in October 2009 substantially complies with the Board's June 2005 remand directives as it responded to the questions posed by the Board in its June 2005 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis - Service Connection

Service connection may be granted if it is shown that the Veteran suffers from a disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be demonstrated either by showing direct service incurrence or aggravation, or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  See also Hickson v. West, 12 Vet. App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  A demonstration of continuity of symptomatology is an alternative method of demonstrating the second and/or third Caluza elements discussed above.  Savage, 10 Vet. App. at 495-496.  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Some chronic diseases are presumed to have been incurred in service, although not otherwise established as such, if manifested to a degree of ten percent or more within one year of the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic diseases, including arthritis).  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.   

In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed).

A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status generally do not constitute competent medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court has emphasized that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

A.  Skin Disorder

In this case, the Veteran alleges a skin disorder that was incurred in service, including as due to exposure to Agent Orange during his period of service in the Republic of Vietnam.

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a Veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  

The following diseases are associated with herbicide exposure for purposes of the presumption:  chloracne or other acneform disease consistent with chloracne, Type II diabetes, Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and certain soft-tissue sarcomas.  38 U.S.C.A. 
§ 1116(a)(2); 38 C.F.R. § 3.309(e).

As previously mentioned, the first requirement for any service connection claim is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, post-service VA treatment records dated in the 1990s documented complaints of a recurring rash in the lower extremities.  See VA treatment records dated in October 1994, January1995, July 1995, and July 1998.  A VA Agent Orange examination dated in January 2002 also noted a fine, red popular rash on the lower extremities.  However, treatment records subsequent to that examination are completely silent as to a rash or skin disorder.  Furthermore, a VA examination dated in December 2008 also noted that there was no skin rash or disorder.  Most importantly, a recent VA examination in October 2009 also found no current skin rash or disorder.  During this examination, the Veteran reported that he had a rash in the areas covered by his combat boots for many years, but that it had resolved.  He reported that there was no active rash and no symptomatology.  The VA examiner found that the only abnormality on the lower extremities was some stocking distribution of decreased hair growth, which could occur by simply wearing socks and did not implicate rash from wearing combat boots.  The skin was otherwise normal.  The examiner concluded that there was no objective evidence of a skin disorder as a result of herbicide exposure or as a result of wearing combat boots.  

Thus, absent evidence of a current disability, service connection cannot be granted for a skin disorder.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.     

The Board emphasizes that, while the Veteran is competent to state that he has symptoms of a skin disorder over time, he is not competent to render an opinion as to the medical etiology of any current symptoms he experiences, absent evidence showing that he has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


B.  An Injury to the Right Chest, Including a Right Shoulder Disability

In this case, the Veteran asserts that his current right shoulder disorder resulted from an injury that he sustained in service.

As already discussed above, the threshold criterion for service connection is the existence of a current disability.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this regard, a recent VA examination in October 2009 provided the diagnoses of status post open and arthroscopic repairs of massive rotator cuff repair with subacromial decompression for impingement syndrome and right acromioclavicular degenerative joint disease.  See VA examination report dated in October 2009.  VA treatment records also show continuous complaints of, and treatment for, right shoulder pain and rotator cuff repair since the 1990s.  Thus, the evidence of record confirms that the Veteran currently has a right shoulder disorder.

A review of the Veteran's STRs reveals that, in December 1967, he jumped off the roof of a bunker and struck his right chest area on a pick handle.  He experienced pain on inspiration and a definite deformity of the rib.  The Veteran was found to have a two-centimeter tender mass over the right first costochondral junction with no radiologic abnormality.  There was an organizing hematoma.  There was no complaint with regard to symptomatology of the right shoulder or report of any right shoulder disorder as a result of the fall. 

Post-service, a review of the evidence of record reveals that complaints of right shoulder pain and symptomatology began in 1993.  VA X-rays taken in October 1993 showed that the Veteran had arthritis in his right rotator cuff.  These records of treatment in 1993 date to approximately 25 years following discharge from service.  In this regard, the Federal Circuit Court has determined that a lapse of time is an important factor for consideration in deciding a service connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  Therefore, because the Veteran did not complain of, and was not diagnosed with, any right shoulder disorder until decades following service, the Board finds no evidence of arthritis or other chronic disease within one year after the Veteran's separation from service.  Therefore, the presumption of in-service incurrence for arthritis is not for application.  38 U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. §§  3.307(a)(3), 3.309.  

Further, as there is no evidence of any complaints of a right shoulder disorder or symptomatology thereof until approximately 25 years following discharge from service, the Board also finds that there is no evidence of non-chronic arthritis in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. 
§ 3.303(b); Savage, 10 Vet. App. 494-97.  

As to a nexus between the Veteran's current right shoulder disability and his active military service, the October 2009 VA examination provides strong evidence against the claim.  At the time of the examination, the Veteran had no complaints regarding the right shoulder.  The October 2009 VA examiner examined the Veteran's chest muscle due to his in-service injury to the right chest.  However, an X-ray found no abnormality of the right first, second, or third ribs, costochondral junctions, or the sterna junctions of the rib cartilages.  Examination also found no muscular residual of the constochoncral right first rib/chest wall contusion that occurred in 1967.  The examiner concluded that there was no objective residual on external examination.  See VA examination report dated in October 2009.  As there is no contrary evidence of record, the Board finds that this report is entitled to great probative weight and provides negative evidence against the claim.  

Therefore, given the fact that the Veteran did not sustain any injury to the right shoulder in service, that he did not complain of right shoulder symptomatology until 25 years after service, and that a VA examiner has found no medical evidence that his right shoulder disability was incurred in service or resulted from his in-service right-chest injury, service connection is not established for a right shoulder disorder.  

The Board emphasizes that, while the Veteran is competent to state that he has experienced symptoms of a right shoulder disorder over time, he is not competent to render an opinion as to the medical etiology of any current symptoms he experiences, absent evidence showing that he has medical training or expertise.  See 38 C.F.R. § 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.

Analysis - Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as a whole, of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but findings sufficiently characteristic to identify the disease and the resulting disability, and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, the Court has held that VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  That is, the Board must consider whether there have been times when the Veteran's disability has been more severe than at others.  If so, the Board may "stage" the rating.  The relevant temporal focus for adjudicating the level of disability of an increased-rating claim is from one year before the claim was filed (here, October 1997) until VA makes a final decision on the claim.  See Hart, supra.  See also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

In this case, the Veteran's service-connected right ankle disorder, diagnosed as right ankle fracture with posttraumatic arthritis, is rated as 20 percent disabling under Diagnostic Codes 5010-5271 (arthritis due to trauma and limited motion of the ankle).  38 C.F.R. §§ 4.20, 4.71a.  

Under Diagnostic Code 5010, arthritis due to trauma is substantiated by X-ray findings and rated as degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003 and 5010.  Under Diagnostic Code 5003, degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a.  

However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R.  § 4.71a, Diagnostic Code 5003.  For purposes of rating disability from arthritis, the ankle is considered a major joint.  38 C.F.R. § 4.45(f).  

Under Diagnostic Code 5271, a 10 percent evaluation is assigned when there is moderate limitation of ankle motion.  A maximum 20 percent rating is awarded for marked limitation of ankle motion.  Normal range of motion for the ankle is dorsiflexion to 20 degrees and plantar flexion to 45 degrees, as set forth at 
38 C.F.R. § 4.71, Plate II.  

The words "moderate" or "marked" are not defined in Diagnostic Code 5271.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6.

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important factor of disability.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  

A review of the evidence of record reveals no complaints of, or treatment for, right ankle symptomatology in 1997 or 1998.  A VA examination report dated in December 1998 documents complaints of right ankle pain associated with stiffness, weakness, and swelling.  The Veteran required pain medication all the time.  He had flare-ups associated with cold weather.  He was able to walk over 6 or 7 blocks, stand still for over 30 minutes, and lift over 30 pounds.  He denied a history of surgery or dislocation.  He also experienced a lack of endurance, in addition to pain, stiffness, and swelling.  Examination showed that the right ankle was stable, but there was tenderness and swelling around the ankle, mostly at the level of the medial aspect of the medial malleolus of the right ankle.  The range of motion of the right ankle was 15 degrees in dorsiflexion and 40 degrees of plantar flexion.  The Veteran complained of pain throughout the entire range motion for both dorsiflexion and plantar flexion.  He also complained of increased pain with repetitive motion.  There also was a 50-percent decrease in range of motion due to pain with repetitive motion.  

Subsequent treatment records also show no complaints of, or treatment for, the right ankle.

Another VA examination in July 2002 shows that the Veteran reported a motor vehicle accident in the previous year in which he somewhat injured his right ankle.  He was given a high-top shoe and an insert to wear, which has helped.  Examination showed swelling in the right ankle.  The range of motion of the right ankle was 15 degrees in extension and 10 degrees in plantar flexion.  He had eversion of 25 degrees and inversion of 35 degrees.  An X-ray of the right ankle showed evidence of some degenerative arthritic changes with some irregularity of the subcondral bone of the medial and lateral side of the ankle, with some evidence that there was a healed bimalleolar fracture of the ankle.  The Veteran had some moderate functional impairment.  

In November 2009, the Veteran was seen for foot pain.  It was noted that the Veteran was service-connected for a right ankle disability that resulted in traumatic arthritis and foot deformity.

A recent VA examination in May 2010 shows complaints of pain with activity and walking.  The Veteran indicated that his right ankle turned inward, which affected his walking.  He also reported stiffness in the morning that lessened after 30 to 45 minutes.  Symptoms reported included pain, stiffness, swelling, and flare-ups that occurred once or twice every month and that lasted for 1 to 2 days.  The Veteran reported no deformity, instability, incoordination, decreased speed of joint motion, episodes of dislocation or subluxation, locking, or effusion.  He was able to stand for 15 to 20 minutes and walk for more than 1/4 mile, but less than 1 mile.  He did not use an assistive device.

Examination showed the Veteran had an antalgic gait.  There was right ankle deformity, but no instability or tendon abnormality.  There was no ankylosis.  The range of motion of the right ankle was 15 degrees in dorsiflexion, with pain at 5 degrees and ending at 15 degrees; and 25 degrees in plantar flexion, with pain at 5 degrees and ending at 25 degrees.  An X-ray taken of the right ankle showed mild soft tissue swelling and plantar calcaneal fasciitis with spur.  See VA examination report dated in May 2010.

As noted above, a 20-percent disability rating is the maximum rating available under Diagnostic Code 5271.  As such, the Veteran may only receive a higher rating under a different Diagnostic Code.  However, there is no evidence of ankylosis of the ankle (Diagnostic Code 5270).  Therefore, this Diagnostic Code will not be applied, and the Veteran's right ankle disability will continue to be rated as 20 percent disabling under Diagnostic Code 5271.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

In summary, the Board finds that the preponderance of the evidence is against a disability rating in excess of 20 percent for the Veteran's service-connected right ankle fracture with posttraumatic arthritis.  38 C.F.R. § 4.3.  

The Board notes that the 20 percent rating it has continued for the Veteran's right ankle disorder is effective for the entire appellate period.  Because there has been no occasion during the appellate period in which the Veteran's right ankle disability has been more severe than 20 percent, as demonstrated by the Veteran's treatment records and examination results, there is no basis on which to stage the rating for the disability on appeal.  Hart, supra.

Finally, there is no evidence of exceptional or unusual circumstances to warrant referring the case for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Board finds no evidence that the Veteran's right ankle disorder markedly interferes with his ability to work.  Furthermore, there is no evidence of exceptional or unusual circumstances, such as frequent hospitalizations, to suggest that the Veteran is not adequately compensated for his disability by the regular Rating Schedule.  VAOPGCPREC 6-96.  See 38 C.F.R. § 4.1 (disability ratings are based on the average impairment of earning capacity).  


ORDER

Service connection for a skin disorder is denied.

Service connection for residuals of an injury to the right chest, including a right shoulder disability, is denied.

A disability rating in excess of 20 percent for a right ankle fracture with posttraumatic arthritis is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


